  Case 20-05464        Doc 36    Filed 07/28/20 Entered 07/29/20 06:30:31                Desc Main
                                   Document      Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

In Re:                                       )                BK No.:     20-05464
Darin K Tetter                               )
                                             )                Chapter: 13
                                             )
                                                              Honorable Carol A. Doyle
                                             )
                                             )
                 Debtor(s)                   )


                                  ORDER SUSTAINING OBJECTION

        This cause coming to be heard on Motion of the Debtor for entry of an Order regarding Claim
12-1 filed by Sprint Corp.;

       IT IS HEREBY ORDERED:

       1. That the Debtor's Objection, detailed in this Motion, to Claim 12-1 filed by Sprint Corp. is
          sustained.

       2. That the Claim 12-1 filed by the Sprint Corp. is disallowed at its entirety.




                                                          Enter:



                                                                   Honorable Carol A. Doyle
Dated: July 28, 2020                                               United States Bankruptcy Judge

 Prepared by:
 The Semrad Law Firm, LLC
 20 S. Clark Street, 28th Floor
 Chicago, IL 60603
 312.913.0625
